Title: To James Madison from William Willis, 31 July 1802 (Abstract)
From: Willis, William
To: Madison, James


31 July 1802, Barcelona. “I arriv’d here on the 23d inst and on the following day wrote to our minister at Madrid a Coppy which letter I now enclose to you as it contains something respecting the Clamor that has been rais’d in my absence which as I expected has ceas’d and those that have been so active in their Clamor begin now to be sensible that their reward will be nothing but shame and disgrace and some of the most violent of them have met me with hipocriti[c]al apologies for their Conduct. I also enclose you my second letter to our Minister—by which you will also see some of the most agravating parts of the treatment I have met with.… In my journey through france I discover’d nothing remarkable. The people seem in general friendly to the United States.” Forwards a letter from O’Brien. Hopes soon to conclude the case of Captain Mills of the ship Catherine. “The case of this Vessell is Certainly a hard one as the inocence of the Captain has been made manifest and the Spanish Government seem sensible of it or otherwise they Certainly would have condemnd him.”
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC 3 pp.; docketed by Brent. Enclosures (4 pp.) are copies of Willis to Charles Pinckney, 24 and 28 July 1802.



   
   The case of the Catherine stemmed from an incident in September 1800 in which the captain of the ship, James Mills, was accused by the Spanish of complicity in the capture of two Batavian frigates by British ships in Barcelona harbor. The Catherine was detained in Barcelona despite the protest of David Humphreys, then U.S. minister to Spain (Humphreys to Urquijo, 17 Sept. 1800 [DNA: RG 59, DD, Spain, vol. 6], and Yrujo to John Marshall, 2 Jan. 1801 [DNA: RG 59, NFL, Spain, vol. 1]).



   
   A full transcription of this document has been added to the digital edition.

